department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c december cc ita conex-145079-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable harry reid united_states senate washington dc attention --------------------- dear senator reid this letter responds to your inquiry dated date on behalf of your constituent ---------------------of the ---------------------------------------------------------- the authority ---------------asked whether homeowners must include in gross_income payments the authority makes to assist them with structural home elevation the facts do not indicate that the authority provides this assistance to homeowners based on their economic need gross_income includes all income from whatever source derived except as otherwise provided by law sec_61 of the internal_revenue_code the code under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 c b consequently taxpayers must include governmental grants in gross_income absent a specific exclusion see revrul_79_356 c b taxpayers however exclude from gross_income qualified_disaster mitigation payments sec_139 of the code the term qualified_disaster_mitigation_payment means any amount_paid under the robert t stafford disaster and emergency assistance act stafford act or the national flood insurance act nfia to a property owner for hazard mitigation for the property sec_139 of the code thus if the authority makes payments to assist homeowners with structural home elevation under the stafford act or the nfia the homeowners exclude them from gross_income if however the authority does not make those payments under the stafford act or the nfia they would appear not to qualify for any other exclusion_from_gross_income for example the payments would not appear to qualify under a limited general welfare exclusion because the authority does not appear to base the payments on the homeowners’ need see notice_2011_94 internal_revenue_bulletin date conex-145079-11 if the payments do not qualify for exclusion from the homeowners’ gross_income and the payments equal or exceed dollar_figure in any calendar_year the authority must file with the internal_revenue_service and provide to homeowners forms 1099-g certain governmental payments sec_6041 of the code if the authority would like to request a private_letter_ruling from the internal_revenue_service on whether it must issue forms 1099-g for payments to homeowners under its structural home elevation program it can do so by following the procedures in revproc_2011_1 internal_revenue_bulletin which is available on our website www irs gov and at http irs gov pub irs-irbs irb11-01 pdf i hope this information is helpful if you have any questions please contact ---------------- --------or me at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
